Citation Nr: 0205935	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by a skin condition.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Propriety of severance of service connection for an 
undiagnosed illness manifested by muscle and joint pain, 
fatigue, and irritable bowel symptoms, effective April 30, 
2001.  

4.  Entitlement to a rating in excess of 40 percent for an 
undiagnosed illness manifested by muscle and joint pain, 
fatigue, and irritable bowel symptoms.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from February 1960 to February 
1963, from August 1956 to August 1959, and from September to 
October 1964.  He had subsequent service in the Army National 
Guard and was ordered to active duty in support of Operation 
Desert Shield/Storm from December 1990 to May 1991.  He 
served in the Southwest Asia theater of operations from 
January to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Phoenix Regional Office (RO).  By October 1997 decision, 
the RO granted service connection for an undiagnosed illness 
manifested by muscle and joint pain, fatigue, and irritable 
bowel symptoms and assigned an initial 40 percent rating, 
from November 2, 1994.  In addition, the RO denied service 
connection for an acquired psychiatric disorder and an 
undiagnosed illness manifested by a skin condition.  The 
veteran duly appealed the RO determination, including the 
initial 40 percent rating assigned thereby.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Thereafter, in a December 2000 decision, the RO proposed to 
sever service connection for an undiagnosed illness 
manifested by muscle and joint pain, fatigue, and irritable 
bowel symptoms, on the basis that recent medical evidence had 
attributed the veteran's symptoms to fibromyalgia, rather 
than an undiagnosed illness.  A February 2001 decision 
severed service connection for that disability, effective 
April 30, 2001.  The veteran duly appealed the RO 
determination.  

It is noted that by May 2001 decision, the RO denied service 
connection for fibromyalgia.  According to a note from the 
RO, the veteran has filed a notice of disagreement with this 
determination and such claim "will be worked from a 
temporary file as claims folder is at [the Board]."  It is 
unclear whether the veteran has submitted a substantive 
appeal with respect to this issue.  However, in light of the 
favorable decision below, this matter is now moot as any 
appeal submitted by the veteran with respect to this issue 
has been satisfied.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.  A chronic skin condition was not shown in service, for 
many years thereafter, and the record contains no probative 
evidence which relates any current skin condition to the 
veteran's period of service, any incident therein, or any 
undiagnosed illness.

2.  The most probative evidence of record indicates that the 
veteran currently has generalized anxiety disorder which is 
casually related to his active service.  

3.  At the time of the February 2001 decision severing 
service connection, the record did not clearly and 
unmistakably establish that the veteran did not have muscle 
and joint pain, fatigue, and irritable bowel symptoms due to 
undiagnosed illness.  

4.  The symptoms of the veteran's undiagnosed illness 
manifested by muscle and joint pain, fatigue, and irritable 
bowel symptoms, include nearly constant widespread 
musculoskeletal pain with definite impairment of health.


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by a skin condition was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been incurred in service in the Southwest 
Asia theater of operations during the Gulf War.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).

2.  Generalized anxiety disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2001).

3.  The requirements for severing service connection for 
undiagnosed illness manifested by muscle and joint pain, 
fatigue, and irritable bowel symptoms were not met at the 
time of the February 2001 decision severing service 
connection for this disability and restoration of service 
connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 1117 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 3.303, 3.310, 
3.317 (2001).

4.  The criteria for a rating in excess of 40 percent for an 
undiagnosed illness manifested by muscle and joint pain, 
fatigue, and irritable bowel symptoms have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, 4.88b, Codes 5002, 5025, 8850 
(1994 - 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that on receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
extensive evidentiary development in this case.  The RO has 
obtained the veteran's available service medical and 
personnel records, as well as post-service VA and private 
clinical records.  He has been afforded numerous VA medical 
examinations in connection with his claims.  The RO has also 
obtained records from the Social Security Administration 
(SSA).  

The Board further notes that the veteran has been informed on 
numerous occasions via decisions of the RO, Statements of the 
Case, and numerous letters, of the nature of the evidence 
needed to substantiate his claims.  As VA has fulfilled the 
duty to assist, and as the change in law has no additional 
material effect on adjudication of this claim, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard v Brown, 4 Vet. App. 384 
(1993).

I.  Factual Background

Available records pertaining to the veteran's periods of 
active service from February 1960 to October 1964 are 
negative for the presence of any pertinent complaint or 
clinical abnormality.  

Records pertaining to his most recent period of active 
service show that at a January 1990 reenlistment medical 
examination, no pertinent abnormalities were noted on 
clinical evaluation.  On a report of medical history, the 
veteran denied skin diseases, arthritis or joint deformity, 
depression, and nervous trouble of any sort.  

In March 1991, the veteran was screened for potential disease 
threats associated with service in the Persian Gulf.  At that 
time, he denied fatigue, skin rash, diarrhea, nightmares and 
trouble sleeping, and recurring thoughts of his experiences 
during Desert Shield/Storm.  

On June 1991 demobilization medical examination, the veteran 
reported that he was in good health and that he had no 
illnesses or injuries since his deployment to the Persian 
Gulf.  He denied skin diseases, arthritis or joint deformity, 
depression, and nervous trouble of any sort.  On clinical 
evaluation, no pertinent abnormality was noted.  

In June 1994, the veteran submitted an application for VA 
compensation benefits, including service connection for joint 
pain and fatigue.  In support of his claim, he submitted 
private clinical records, dated from September 1991 to 
October 1992.  In pertinent part, these records show that in 
October 1992, the veteran sought treatment for diffuse joint 
pain, stating that such symptoms had begun within two months 
of his return from the Persian Gulf.  On examination, there 
was generalized tenderness to palpation of the joints of the 
hands, knees, elbows, and ankles.  The impression was rule 
out rheumatoid arthritis; subsequent laboratory testing was 
negative.  

The veteran underwent VA medical examination in August 1994, 
at which he reported, inter alia, fatigue and joint pain 
since 1992.  The impressions included "Persian Gulf 
Syndrome" by history.  

By November 1994 rating decision, the RO denied service 
connection for an undiagnosed illness manifested by muscle 
pain, joint pain, and fatigue, reasoning that such disability 
had not been evident in service or manifest to a compensable 
degrees within the then-applicable presumptive period 
following service.  The veteran did not perfect an appeal 
with the RO determination.

In December 1995, the veteran submitted a claim of service 
connection for depression.  In connection with his claim, he 
underwent VA psychiatric examination in February 1996, at 
which he reported depression and fatigue, as well as aches 
and pain in his body.  The veteran also reported nightmares 
of rocket attacks, to which he was reportedly subjected in 
the Persian Gulf.  After examining the veteran and reviewing 
his medical records, the examiner concluded that that the 
veteran's anxiety symptoms did seem to be related to his 
experiences in the Persian Gulf.  However, he indicated that 
the veteran lacked the complete set of criteria to warrant a 
diagnosis of post-traumatic stress disorder (PTSD).  Rather, 
he indicated that the following diagnoses were appropriate:  
undifferentiated somatoform disorder, anxiety disorder, and 
depressive disorder.  

On VA general medical examination in February 1996, the 
veteran reported a history of intermittent joint pain.  He 
described his symptoms as joint pain which began as tingling 
in his feet and extended upward to every joint in his body.  
He indicated that these episodes lasted for a few minutes to 
five hours and occurred daily.  However, he indicated that he 
had never been able to identify a trigger for his episodes.  
When these episodes resolved, he indicated that he had no 
limitation of motion or loss of strength.  He also indicated 
that he had had a four year history of intermittent diarrhea, 
as well as chronic fatigue.  On examination, the veteran had 
some difficulty in the mid scapular area on lying flat.  
Otherwise, there was no evidence of limitation of range of 
motion.  The impression was intermittent joint pain of 
unknown etiology and history of prolonged diarrhea.  

In November 1996, the veteran submitted several lay 
statements from his friends and relatives essentially 
describing his physical and mental health problems since 
returning from the Persian Gulf.  

The RO thereafter obtained VA clinical records which show 
that in January 1994, the veteran was examined by a social 
worker in connection with a Persian Gulf screening.  At that 
time, it was noted that in addition to experiencing medical 
problems which the veteran attributed to his service in the 
Gulf War, he was also experiencing symptomatology associated 
with PTSD.  

In March 1997, the veteran submitted a claim of service 
connection for PTSD.  By June 1997 letter, the RO asked the 
veteran to describe his in-service stressors.  He did not 
respond.  

The RO also obtained the veteran's service personnel records, 
which show that he was participated in the Southwest Asia 
Cease Fire Campaign:  Liberation and Defense of Kuwait.  

Private treatment records obtained from a licensed 
psychologist indicate that in June 1997, the veteran was 
referred to determine his eligibility for counseling 
services.  On examination, he reported declining health due 
to lethargy and depression.  He also reported that he was 
upset with the government and was having "flashbacks of 
combat exposure."  He reported that he had been exposed to 
combat in Saudi Arabia where his National Guard unit was 
"exposed to twelve scud attacks."  He also indicated that 
his responsibilities included digging huge trenches to bury 
dead Iraqi.  After examining the veteran, the psychologist 
indicated that the veteran appeared to be experiencing PTSD, 
with delayed onset.  

By October 1997 decision, the RO granted service connection 
for an undiagnosed illness manifested by muscle and joint 
pain, fatigue, and irritable bowel symptoms.  In its 
decision, the RO noted that although service medical records 
were negative for pertinent complaints, the veteran had 
submitted statements from friends and relatives attesting to 
his symptoms of joint pain, gastrointestinal problems, and 
fatigue since returning from the Persian Gulf.  It was also 
noted that VA medical examination in February 1996 resulted 
in a diagnosis of joint pain of unknown etiology.  Thus, the 
RO concluded that service connection for an undiagnosed 
illness manifested by muscle and joint pain, fatigue, and 
irritable bowel symptoms was warranted under the presumptive 
provisions of 38 C.F.R. § 3.317.  The RO rated the veteran's 
disability by analogy to fibromyalgia (Codes 8850-5025) and 
assigned an initial 40 percent rating for the veteran's 
disability, effective November 2, 1994.

Also in the October 1997 rating decision, the RO denied 
service connection for an acquired psychiatric disorder and 
an undiagnosed illness manifested by a skin condition.  The 
veteran duly appealed the RO determination.  

In a letter received in June 1998, a private physician 
indicated that he had treated the veteran since September 
1995 for various symptoms, including bone and joint pain, as 
well as diarrhea.  The physician noted that the veteran's 
symptoms had begun following his return from the Persian 
Gulf.  Attached to the letter were clinical records, dated 
from April 1996 to February 1997.  In pertinent part, these 
records show that in April 1996, the veteran reported 
multiple complaints which he related to the Gulf War, 
including body aches and dermatitis.  Examination revealed a 
rash over the left zygomatic arch.  The impressions included 
dermatitis.  In May 1996, the veteran reported dark lesions 
on his face, which he claimed were due to rocket attacks 
during the Gulf War.  The impression was contact dermatitis.  
In June 1996, the veteran reported that he had had skin 
blisters on his face which had started during the Persian 
Gulf War.  Examination showed mixed folliculitis on the face 
and onychomycosis of the nails of both feet.  The impression 
was dermatitis.  In September 1996, he was seen for a rash on 
his right lateral neck.  In September 1996, he reported that 
he was still very tired with body aches, and every joint and 
muscle hurt.  The impression was lethargy of undetermined 
etiology.  In October 1996, the veteran reported that he had 
been seeing a counselor for PTSD.  The impressions included 
PTSD.  In January 1997, he reported body aches.  The 
impression was myalgias.  In February 1997, the veteran 
reported that his body and joint aching had persisted, but 
was less severe.  The impression was myalgia.  

In October 1998, the veteran testified at a hearing at the 
RO.  He indicated that prior to his service in the Persian 
Gulf, he had been able bodied.  Since his return, however, he 
indicated that he had experienced worsening symptoms such as 
joint pain in his entire body, diarrhea, and anxiety.  He 
indicated that he had been prescribed medication, but that 
his symptoms had persisted.  The veteran indicated that he 
had been unable to work because of his symptoms and had been 
receiving disability benefits from SSA for the past three 
months.  The veteran's spouse and son testified that prior to 
the veteran's service in the Persian Gulf, he had been 
healthy, but that his health had deteriorated since that 
time.  With respect to his skin condition, the veteran 
indicated that he got a periodic rash on his legs and head 
which he treated with a salve.  He also indicated that he had 
fungus on his nails.  He indicated that he had not had such a 
condition prior to his Persian Gulf service.  

On VA orthopedic examination in November 1998, the veteran 
reported that since returning form the Gulf War, he had had a 
number of complaints with his joints.  He indicated that 
three to four times weekly, he experienced severe pain which 
rendered him functionless.  On objective examination, the 
veteran had no skin lesions and had full range of motion in 
all major muscle groups.  He had good strength but was 
limited because of pain in his extremities.  The impression 
was fibromyalgia.  The examiner indicated that the veteran 
was like a number of other Gulf War veterans who had 
complaints of global joint pain that was not objectively 
demonstrable on examination.  He indicated that this in no 
way implied that there was no real cause for the veteran's 
pain; rather, the examiner indicated that the source of the 
veteran's pain had been undiscovered thus far.  He also noted 
that the veteran suffered from severe bouts of depression, 
anxiety and chronic fatigue and pain syndromes.  

On VA medical examination in November 1998, the veteran 
reported that he suffered from PTSD and fibromyalgia.  He 
indicated that when he got stressed or worried, he developed 
abdominal pain and diarrhea.  He indicated that these 
episodes occurred two to three times weekly.  He indicated 
that his symptoms were becoming less frequent as he worked on 
his anxiety symptoms with a counselor.  On objective 
examination, no pertinent abnormalities were noted.  The 
impression was irritable bowel syndrome and the examiner 
noted that the veteran's condition appeared to be related to 
his stress level.  

In November 1998, the veteran underwent VA psychiatric 
examination by a board of two psychiatrists.  After examining 
the veteran and reviewing the claims folders, the examiners 
concluded that a diagnosis of generalized anxiety disorder 
was warranted.  In a July 1999 addendum to the November 1998 
VA psychiatric examination report, the examiners noted that 
the veteran had a long history of joint and muscle pain and 
fatigue.  It was observed a "psychiatric fact" that 
depressed patients frequently complained of pain.  It was 
noted that since the veteran had generalized anxiety 
disorder, it was at least 80 percent likely that his service-
connected muscle and joint pain were due to his generalized 
anxiety disorder.  

VA clinical records dated from March 1996 to December 2000 
show that the veteran was treated for numerous complaints, 
including joint pain, depression, and fibromyalgia.  In March 
1996, the veteran reported that he had had symptoms of 
diarrhea for the past four years, which he related to his 
service in the Gulf War.  In April 1997, the veteran reported 
pain in his bones and blisters that came and went.  The 
diagnoses included pain and health seeking behaviors.  In 
November 1997, he reported body aches, nail fungus, and 
occasional diarrhea.  On examination, onychomycosis was noted 
on the nails.  The assessment was Gulf War Syndrome, joint 
pain, and onychomycosis.  In December 1997, it was noted that 
the veteran had been receiving regular treatment for the past 
year, but had experienced increasing symptoms of depression 
in the past 3-4 months.  It was also noted that he had 
physical problems associated with his service in the Gulf 
War, namely stiffness and orthopedic complaints.   The 
assessment was depression related to Gulf War.  In April 
1998, the veteran reported that he had PTSD and fibromyalgia 
and had recently had an increase in his symptoms.  He 
indicated that he had difficulty ambulating and functioning.  
The assessments included PTSD with depression, and poorly 
controlled fibromyalgia.  In July 1998, he reported joint 
pain and fatigue.  On examination, the veteran had full range 
of motion and neurological examination and laboratory testing 
were normal.  

In December 2000, the RO proposed to sever service connection 
for an undiagnosed illness manifested by muscle and joint 
pain, fatigue, and irritable bowel symptoms as it was noted 
that recent medical evidence showed that the veteran's 
symptoms of muscle and joint pain, fatigue, and irritable 
bowel symptoms were attributable to his nonservice-connected 
fibromyalgia and generalized anxiety disorder.  A February 
2001 decision severed service connection for that disability, 
effective April 30, 2001.  The veteran duly appealed that RO 
proposal.  

In support of his appeal, he submitted a December 2000 letter 
from a VA nurse practitioner who indicated that the veteran's 
health problems started after the Gulf War.  She indicated 
that as the etiology of his fibromyalgia had not been 
determined, his compensation should be continued until such 
determination could be made.  

Records thereafter obtained from SSA show that the veteran 
was determined to be disabled as of June 1997, due to anxiety 
disorder and plantar fasciitis.  The decision was based in 
part on a May 1998 examination report in which a psychiatric 
examiner indicated that a diagnosis of anxiety disorder was 
appropriate.  He noted that this diagnosis would encompass 
the veteran's PTSD-symptoms as well as his reported physical 
maladies.  Also included in the records forwarded by SSA was 
a November 1997 medical examination report which shows that 
the veteran reported a history of joint pain and fatigue 
since returning from the Gulf War.  After examining the 
veteran, the diagnosis was pain in the upper legs.  The 
examiner noted that the veteran appeared to have normal range 
of motion of all of his joints, with the exception of his 
fist.  He concluded that the veteran was not disabled as a 
result of his orthopedic complaints.  

In a January 2001 letter, the veteran's private psychologist 
indicated that she had known the veteran for the past 
nineteen years, prior to his service in the Persian Gulf.  
She indicated that the veteran had reported combat exposure 
in Lebanon and the Persian Gulf and that she had noticed a 
"demonstrable change" in his behavior, ability to focus, 
concentrate, and work.  She indicated that she was heartened 
to see that VA had recognized a diagnosis of generalized 
anxiety disorder in the veteran and indicated that it was her 
opinion that such condition was related to his military 
service.  She further indicated that it was her opinion that 
the veteran was unable to pursue gainful employment as a 
result of his condition.  

II.  Service connection claims

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including a psychosis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Generally, to prevail in a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

However, in some circumstances, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; (It is 
noted that by interim final rule, the presumptive period for 
compensation for Persian Gulf veterans has been extended to 
December 31, 2006.  See 66 Fed. Reg. 56,614-15 (Nov. 9, 
2001)); and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  To fulfill the requirement of chronicity, the 
illness must have persisted for a period of six months.  38 
U.S.C.A. § 1117, 38 C.F.R. § 3.317 (2001).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

At the time the RO last considered this claim, 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 authorized service connection on a 
presumptive basis only for disability arising in Persian Gulf 
veterans due to "undiagnosed illness" and could not be 
construed to authorize presumptive service connection for 
diagnosed illnesses, such as fibromyalgia, regardless of 
whether the diagnosis may be characterized as poorly defined.  
VA O.G.C. Prec. Op. No. 8-98 (Aug. 3, 1998), 63 Fed. Reg. 
56,703 (1998).

However, since that time, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) was enacted.  This law amends subsection (a) of 38 
U.S.C. § 1117, and expands "chronic disability resulting 
from an undiagnosed illness" to include "[a] medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms."  These 
provisions became effective on March 1, 2002.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990) (providing that a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Undiagnosed illness manifested by a skin condition.

As an initial matter, the Board notes that the veteran's 
personnel records reflect that he served in the Southwest 
Asia theater of operations from January to May 1991.  Based 
on this evidence and for purposes of analysis under 38 C.F.R. 
§ 3.317 (2001), the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Gulf War.

Turning to the merits of the veteran's claim, the Board notes 
that he contends that he has had symptoms of a skin condition 
since his service in the Gulf War.  However, the veteran's 
service medical records are negative for complaints or 
findings of a skin disorder.  In fact, at his June 1991 
demobilization medical examination, the veteran specifically 
denied a skin rash.  

Likewise, the Board observes that when he submitted his 
original application for compensation benefits in June 1994, 
his application was silent for mention of a skin disorder.  
His December 1995 claim of service connection for depression 
is also negative for mention of a skin disorder.  Medical 
records obtained in connection with these claims, including 
private treatment records dated from September 1991 to 
October 1992, as well as August 1994 and February 1996 VA 
medical examination reports, are negative for notations of a 
skin disorder.  

In fact, the first notation of a skin rash in the post-
service medical evidence is in April 1996, about five years 
after his separation from service, when the veteran reported 
multiple complaints which he related to the Gulf War, 
including a skin condition.  At that time, the impression was 
dermatitis.  Subsequent clinical records show continued 
treatment for dermatitis, onychomycosis and folliculitis.  
However, there is no indication in the evidence of record 
that any medical professional related any of the veteran's 
skin conditions to his military service or any incident 
therein.  While he himself has theorized that he has a skin 
condition which is related to his military service during the 
Gulf War, because the record does not reflect that he 
possesses a recognized degree of medical knowledge, his lay 
statements are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has also considered the veteran's claim that he has 
had a continuous skin rash since his separation from service.  
However, there is no evidence in the service medical records 
of a chronic skin rash.  Likewise, there is no medical 
evidence of a skin rash for years after service.  The 
negative clinical evidence from service and shortly 
thereafter is clearly more probative than the remote 
recollections of laypersons.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an award of service 
connection for a skin condition on a direct basis.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Board has also considered whether service connection for 
a skin condition may be presumptively established under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317.  However, as the 
veteran's skin condition has been attributed to a known cause 
(dermatitis, folliculitis, and onychomycosis), these 
provisions are not applicable.  

Thus, lacking probative evidence of skin rash in service, for 
many years thereafter, or probative evidence which relates 
any current skin condition to the veteran's period of 
service, any incident therein, or any undiagnosed illness, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim of service connection 
for an undiagnosed illness manifested by a skin condition.  

An acquired psychiatric disorder

The veteran also claims entitlement to a psychiatric 
disorder, which he attributes to his active service.  

Initially, the Board notes that the veteran's service medical 
records are negative for findings of a psychiatric disorder.  
In fact, at his June 1991 demobilization medical examination, 
the veteran denied depression and nervous trouble of any 
sort.  In addition, there is no medical evidence of a 
psychosis or other psychiatric disorder in the first post-
service year.  Based on the evidence of record, therefore, it 
cannot be concluded that a psychiatric disorder was present 
in service or within the post-service year.  

However, as noted above, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  After reviewing the medical evidence of record, 
the Board concludes that the record establishes that the 
veteran's current generalized anxiety disorder is causally 
related to his active service.  

In that regard, the Board observes that in February 1996, 
after examining the veteran and reviewing his medical 
records, the examiner concluded that that the veteran's 
anxiety symptoms did seem to be related to his experiences in 
the Persian Gulf.  The diagnoses included anxiety disorder.  
On VA examination in November 1998, a board of two 
psychiatrists likewise determined that a diagnosis of 
generalized anxiety disorder was warranted.  A May 1998 
examination report also contains a diagnosis of anxiety 
disorder.  Finally, in a January 2001 letter, the veteran's 
private psychologist indicated that it was her opinion that 
the veteran's generalized anxiety disorder was related to his 
military service.  

In light of these probative medical opinions, and because 
there is no other medical opinion of record attributing the 
veteran's current generalized anxiety disorder to any other 
cause, the Board finds that there is at least an approximate 
balance of positive and negative evidence in this case.  
Thus, service connection for generalized anxiety disorder is 
warranted.  38 U.S.C.A. § 5107; Gilbert, supra.  

In reaching this decision, the Board has considered that the 
record contains other psychiatric diagnoses, including PTSD.  
However, the most probative evidence of record indicates that 
the veteran's current psychiatric symptoms stem from 
generalized anxiety disorder, rather than another psychiatric 
disability.  Thus, service connection for generalized anxiety 
disorder, rather than any other psychiatric disorder, is 
warranted.  

III.  Propriety of severance of service connection for an 
undiagnosed illness manifested by muscle and joint pain, 
fatigue, and irritable bowel syndrome.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 
10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet. App. 166, 
170-71 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.

A change in diagnosis may be accepted as a basis for 
severance if the examining physician or physicians or other 
qualified medical authority certifies that in light of all 
the accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. § 
3.105(d).

In this case, by October 1997 decision, the RO granted 
service connection for undiagnosed illness manifested by 
muscle and joint pain, fatigue, and irritable bowel symptoms.  
In its decision, the RO noted that while service medical 
records were negative for pertinent complaints, the veteran 
had submitted statements from friends and relatives attesting 
to his symptoms of joint pain, gastrointestinal problems, and 
fatigue since returning from the Persian Gulf.  It was also 
noted that February 1996 VA medical examination resulted in a 
diagnosis of joint pain of unknown etiology.  Thus, the RO 
concluded that service connection for an undiagnosed illness 
manifested by muscle and joint pain, fatigue, and irritable 
bowel symptoms was warranted presumptively under 38 C.F.R. 
§ 3.317.  

As set forth above, the veteran thereafter underwent VA 
orthopedic examination in November 1998, at which the 
examiner's impression was fibromyalgia.  However, the 
examiner specifically indicated that the veteran was like a 
number of other Gulf War veterans who had complaints of 
global joint pain that was not objectively demonstrable on 
examination.  He indicated that this in no way implied that 
there was no real cause for the veteran's pain; rather, the 
examiner indicated that the source of the veteran's pain had 
been undiscovered thus far.  

Also, in a July 1999 VA psychiatric opinion, two VA examiners 
indicated that it was their opinion that it was at least 80 
percent likely that the veteran's muscle and joint pain was 
due to his then nonservice-connected generalized anxiety 
disorder.  

Based on these medical opinions, in December 2000, the RO 
proposed to sever service connection for an undiagnosed 
illness manifested by muscle and joint pain, fatigue, and 
irritable bowel symptoms, on the basis that recent medical 
evidence had attributed the veteran's symptoms to 
fibromyalgia and generalized anxiety disorder, rather than an 
undiagnosed illness.  A February 2001 rating decision severed 
service connection for that disability, effective April 30, 
2001.  

After reviewing the record in this case, the Board finds that 
the requirements for severing service connection for 
undiagnosed illness manifested by muscle and joint pain, 
fatigue, and irritable bowel symptoms were not met at the 
time of the February 2001 rating decision and that 
restoration of service connection for that disability is 
warranted.  

Initially, the Board concedes that the evidence added to the 
record since the October 1997 rating decision granting 
service connection for an undiagnosed illness manifested by 
muscle and joint pain, fatigue, and irritable bowel symptoms 
included evidence indicating that the veteran's symptoms were 
due to generalized anxiety disorder and/or fibromyalgia.  
However, such evidence did no more than indicate that his 
symptoms were probably due to a diagnosed disorder.  Given 
the limiting comments of the examiners in their November 1998 
and July 1999 opinions, the record certainly did not clearly 
and unmistakably establish that the veteran's muscle and 
joint pain, fatigue, and irritable bowel symptoms were due to 
a diagnosed disorder rather than an undiagnosed illness.  

Moreover, these examiners did not certify that, in light of 
all the accumulated evidence, the attribution of the 
veteran's muscle and joint pain, fatigue, and irritable bowel 
symptoms to an undiagnosed illness was clearly erroneous.  In 
sum, evidence clearly and unmistakably establishing that the 
veteran's muscle and joint pain, fatigue, and irritable bowel 
symptoms were not due to an undiagnosed illness was not of 
record at the time of the February 2001 rating decision 
severing service connection.  Therefore, restoration of 
service connection is in order.

In the alternative, the Board notes that in light of its 
decision to award service connection for generalized anxiety 
disorder, service connection for muscle and joint pain, 
fatigue, and irritable bowel symptoms would be warranted on a 
secondary basis under 38 C.F.R. § 3.310.  See July 1999 VA 
medical opinion to the effect that it was at least 80 percent 
likely that the veteran's muscle and joint pain was due to 
his generalized anxiety disorder.  

Finally, as set forth above, Congress has recently amended 
subsection (a) of 38 U.S.C. § 1117 to provide that "chronic 
disability resulting from an undiagnosed illness" includes 
"[a] medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms."  

For all these reasons, the Board finds that restoration of 
service connection for the veteran's muscle and joint pain, 
fatigue, and irritable bowel symptoms is warranted, effective 
April 20, 2001, whether such symptoms are attributable to an 
undiagnosed illness, fibromyalgia, or his service-connected 
generalized anxiety disorder.  

IV.  Increased rating claim

The remaining issue before the Board is whether the veteran 
is entitled to a rating in excess of 40 percent for an 
undiagnosed illness manifested by muscle and joint pain, 
fatigue, and irritable bowel symptoms.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

As set forth above, by October 1997 decision, the RO granted 
service connection for an undiagnosed illness manifested by 
muscle and joint pain, fatigue, and irritable bowel symptoms, 
effective November 2, 1994.  The RO rated the veteran's 
disability by analogy to fibromyalgia under Codes 8850-5025.  

Under those criteria, fibromyalgia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that requires continuous 
medication for control warrants a 10 percent evaluation.  
When the episodes are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time, a 20 percent rating is warranted.  A 40 percent rating, 
the highest available under this code, is warranted with 
fibromyalgia that is constant, or nearly so, and refractory 
to therapy.  Finally, a Note at the end of Code 5025 
indicates that widespread pain means pain in both the left 
and right sides of the body that is both above and below the 
waist, and that affects both axial skeleton (i.e. cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.

In this case, as the veteran has been in receipt of the 
maximum rating available under this code, a higher rating 
under Code 5025 is not warranted.  38 C.F.R. § 4.71a.

Here, the Board notes prior to May 7, 1996, there was no 
diagnostic code or evaluation criteria specifically for an 
undiagnosed illness or fibromyalgia and the disorder was 
rated by analogy.  See 64 Fed. Reg. 32,410 (1996); 38 C.F.R. 
§ 4.20.  Because the effective date of the veteran's award 
was prior to the change in the regulation, he is entitled to 
the application of the diagnostic code and rating criteria 
that are more favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see also VA O.G.C. Prec. Op. No. 3-2000 
(Apr. 10, 2000), 65 Fed. Reg. 33421 (2000).

Prior to May 7, 1996, the Board finds that the veteran's 
disability would be most properly evaluated as analogous to 
rheumatoid arthritis.  Specifically, the veteran's disability 
would be analogous to active rheumatoid arthritis because 
both disorders are systemic in nature and subject to 
exacerbations, whereas degenerative arthritis is limited to 
an evaluation of each joint based on limitation of motion.  
The Board finds, therefore, that fibromyalgia or an 
undiagnosed illness manifested by joint pain, muscle pain, 
and irritable bowel symptoms, is analogous to rheumatoid 
arthritis because the functions affected, the anatomical 
localization, and the symptomatology are most closely related 
to that disorder.  

The rating criteria for rheumatoid arthritis, as an active 
process, provide a 100 percent rating if the disorder has 
constitutional manifestations associated with active joint 
involvement that are totally incapacitating.  The disorder is 
rated at 60 percent if the manifestations are less than the 
criteria for a 100 percent rating, but with weight loss and 
anemia that is productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year, or a lesser number of exacerbations over 
prolonged periods.  A 40 percent rating applies if the 
symptom combinations are productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  The disorder is rated at 20 percent if manifested by 
one or two exacerbations a year in a well-established 
diagnosis.  Chronic residuals are rated as limitation of 
motion or ankylosis under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, Code 
5002.  

In reviewing the medical evidence of record, the Board notes 
that the veteran's disability has been shown to be manifested 
by symptoms such as pain and stiffness that occurs on a daily 
basis in multiple joints and muscles.  According to the 
rating criteria as analogous to rheumatoid arthritis, a 
disability rating in excess of 40 percent is applicable if 
the disorder is manifested by weight loss and anemia that is 
productive of severe impairment of health, or severely 
incapacitating exacerbations occurring four or more times a 
year, or a lesser number of exacerbations over prolonged 
periods.  The objective medical evidence does not indicate 
that the disorder has resulted in any weight loss, anemia, or 
any impairment of the veteran's general health.  Although the 
joint pain and stiffness affects his functional abilities, 
the most probative medical evidence does not indicate that 
those limitations are severely, rather than moderately, 
incapacitating.  In addition, the medical evidence does not 
indicate that the disorder has resulted in significant 
limitation of motion of the joints, to warrant a higher 
combined rating based on the limitation of motion of each 
affected joint as residual disability.  Rather, repeated 
medical examination has shown that range of motion in the 
veteran's joints is essentially normal.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 40 percent as analogous to rheumatoid arthritis 
have not been met since the initiation of the veteran's 
claim.  Fenderson, 12 Vet. App. at 119.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  However, the 
rating criteria for rheumatoid arthritis and fibromyalgia are 
not restricted to the limitation of motion of the affected 
joint, but include all of the functional limitations 
resulting from an exacerbation of symptoms.  All of the 
functional limitations have been considered, therefore, in 
assigning the 40 percent rating.  In addition, the maximum 
schedular rating under the criteria pertaining to 
fibromyalgia has been assigned, and consideration of any 
additional functional limitations cannot result in a higher 
rating.  See Spencer v. West, 13 Vet. App. 376 (2000).  The 
Board finds, therefore, that the application of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does not 
warrant a higher rating.  

The Board has also considered the possibility of referral of 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
However, after review of the record, the Board finds no basis 
for further action on this question as there are no 
circumstances presented that the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  

While the veteran is clearly severely impaired due several 
disabilities, there is no indication that his undiagnosed 
illness manifested by muscle and joint pain, fatigue, and 
irritable bowel symptoms, in and of itself, is productive of 
marked interference with employment, has necessitated 
frequent periods of hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Rather, it appears that the veteran's 
psychiatric disorder contributes in large part to his 
inability to maintain employment.  (See Records obtained from 
SSA.)  Accordingly, the Board will not consider referral for 
consideration of an extra-schedular rating.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

In summary, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent for an undiagnosed illness manifested by muscle and 
joint pain, fatigue, and irritable bowel symptoms.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by a skin condition is denied.

Entitlement to service connection for generalized anxiety 
disorder is granted.

Restoration of service connection for an undiagnosed illness 
manifested by muscle and joint pain, fatigue, and irritable 
bowel symptoms is granted effective April 30, 2001, the 
effective the date of the severance.

A rating in excess of 40 percent for an undiagnosed illness 
manifested by muscle and joint pain, fatigue, and irritable 
bowel symptoms is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

